                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00304-GCM
 RICHARD FAILLA,                                  )
                                                  )
                  Plaintiffs,                     )
                                                  )
     v.                                           )         ORDER
                                                  )
 XPO LOGISTICS FREIGHT, INC.,                     )
                                                  )
                  Defendants.                     )
                                                  )

          THIS MATTER has come before this Court on Defendant XPO Logistics Freight, Inc.’s

Unopposed Motion to Stay Proceedings and Compel Arbitration pursuant to the Federal

Arbitration Act, 9 U.S.C. § 1, et. seq., and the North Carolina Revised Uniform Arbitration Act,

N.C. Gen. Stat. § 1-569.6, et. seq.

          AND IT APPEARING TO THE COURT that:

          1. Plaintiff and Defendant entered into a Confidential Information Protection Agreement

(“Agreement”) on or about June 22, 2017, which required Plaintiff to arbitrate any claims arising

out of his employment with Defendant or the termination of that employment before a single

arbitrator in the City of Charlotte, North Carolina administered by the American Arbitration

Association in accordance with its Labor, Employment & Elections Arbitration Rules;

          2. Defendant filed a Motion to Stay Proceedings and Compel Arbitration, and supporting

Brief, on July 29, 2019, which Plaintiff does not oppose. [DE # 23, 24];

          3. Defendant filed a Notice Regarding Arbitration Filing on August 13, 2019 [DE # 25],

advising that, on or about August 6, 2019, Plaintiff initiated arbitration against Defendant in Case
Number 01-19-0002-4416 before the American Arbitration Association and noted that arbitration

should take place in North Carolina pursuant to the Agreement; and

       4. Based on the foregoing, it appears to this Court that arbitration has already been

commenced by Plaintiff, good cause exists for the granting of Defendant’s motion; and that the

motion should be allowed.

       IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to Stay Proceedings

and Compel Arbitration shall be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff shall proceed to arbitration in accordance with

the terms of the Agreement, including proceeding to binding AAA arbitration in North Carolina;

       IT IS FURTHER ORDERED that this matter is STAYED as to all claims against

Defendant pending the completion of binding Arbitration.

       SO ORDERED.



                                       Signed: August 14, 2019
